DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA .

Priority
The present application filed on March 11, 2021, claims the benefit  of U.S. Provisional application number 62/731,284 filed on September 14, 2018.

Election/Restriction
Applicant’s election with traverse of Group III in the reply filed on April 27, 2022 is acknowledged. The traversal is on the ground(s) that all claims contain limitations in common to pollen solutions or methods of use (such as the methods of use in claims 23-33) that all can be searched in common. This is not found persuasive because the different types of inventions as claimed can be made by other means and would require a different search such as for a liquid composition and a method of storing pollen and a method of pollinating a maize plant. 

The requirement is still deemed proper and is therefore made FINAL.

Claims 2-5, 9 and 12-33 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2022.

Claims Pending
Applicant has withdrawn claims 2-5, 9 and 12-33 and has added new claims 34-37.
Claims 1, 6-8, 10-11 and 34-37 will be examined on the merits.


Specification 
It is requested that the Applicant insert paragraph or line numbers in the specification, so as to unambiguously identify each paragraph. Paragraph or section headers (titles), whether abutting the left margin or centered on the page, are not considered paragraphs and should not be numbered. See 37 CFR 1.52(b)(6) and MPEP 608. This aids in quickly directing the Applicant to any specific issues that the specification might have. 

The specification is objected to because of the following informalities:  on page 13, the term “polaxamers” is misspelled.  Appropriate correction is required.

 Information Disclosure Statement
The Information Disclosure Statement, filed on March 11, 2021, has been acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 10-11 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Broglia et al. (“Synergistic Effect of Low Temperature and High Sucrose Concentration on Maize Pollen Viability in Aqueous Medium,” Crop Sci.34:528-529 (1994)), Acar et al. (African Journal of Agricultural Research Vol. 5(14), pp. 1830-1836, 18 July 2010), Malekzadeh (“Influence of exogenous application of glycinebetaine on antioxidative system and growth of salt-stressed soybean seedlings (Glycine max L.) Physiol Mol Biol Plants (April-June 2015) 21(2):225-232), Dong et al., (“Factors influencing T-DNA Transferring into Pollen of Lily in vitro,” Russian Journal of Plant Physiology, 2007 Vol. 54, No. 3, pp. 420-425), Diaz et al., “Simple Methods for in vitro Pollen Germination and Pollen Preservation of Selected Species of the Genus Agave,” 2008, e-Gnosis [online] Vol. 6, Art. 2, pgs 1-7). 

The claims are broadly drawn to a liquid composition comprising greater than 50% water, viable maize pollen, a plant nutrient, an osmotic compound that is greater than .5 molarity and the composition has a pH of greater than 8, where the osmotic compound is betaine and optionally, sucrose, where the concentration of the osmotic compound is equal to or greater than 500mM and equal to or greater than 1000mM, where the composition also contains boric acid, calcium chloride, a surfactant and where the surfactant is a poloxamer and further comprised a pollen encapsulating agent.

Regarding claims 1 and 10-11, Broglia et al. teach preserving maize pollen using an aqueous media (i.e. water) and includes sucrose, H3BO3 (i.e. boric acid) and calcium chloride (i.e. plant nutrient) (page 528, left col., 5th para). Additionally, Broglia et al. teach  sucrose concentration gradually increased to 1M (greater than .5 molarity) (page 528, right col., 3rd para).

Broglia et al. do not teach where the composition is greater than 50% water or where betaine is used or where the concentration of betaine is equal to or greater than 500mM and equal to or greater than 1000mM  or where the pH is greater than 8.

Regarding claim 1, Acar et al. teach using a germinating medium which contains water and sucrose (i.e. osmotic potential enhancing compound) with various pH levels ranging from pH 2.0 up to 9.0 (i.e. pH greater than 8). Additionally, Acar et al. teach that the pH of the germination medium has been shown to affect pollen germination of several plant species and the acidity or alkalinity of germination media had an effect on pollen performance both on pollen germination and pollen tube growth (see abstract, page 1831, left col., 2nd para; right col., 2nd para; Figure 1- A, B, C and Figure 2- A, B; page 1835, left col., 1st para).

Regarding claim 6-8, Malekzadeh teaches that glycinebetaine is a compatible solute that contributes to osmotic adjustment, stabilizes and protects proteins, enzymes and membranes and exogenously applied glycinebetaine improves plant growth, survival and abiotic stress tolerance of plants (page 225, right col.1st and 2nd paras). Malekzadeh also teaches applying glycinebetaine exogenously in increasing concentrations increased CAT enzyme activity (FIG. 1 and page 228, right col.).

Regarding claims 34-36, Dong et al. teach using Pluronic F68 (i.e. surfactant and poloxamer) with lily pollen (page 421, left col. 1st para). Dong et al. also teach that surfactants in medium have been shown to be beneficial for the growth of plant cells, may enhance the transformation of stimulated cells and Pluronic F68 can increase the plasma membrane permeability of plant cells (page 423, left col., 2nd para). 

Regarding claims 1 and 37, Diaz et al. teach using a common pollinating germinating medium comprising sucrose, boric acid and calcium ion (i.e. plant nutrient). Diaz et al. also teach using olive oil (i.e. pollen encapsulating agent) (see abstract; page 2, sections 2.1 and 2.2; and conclusion). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to obtain a liquid composition containing water, maize pollen, a plant nutrient and an osmotic potential enhancing compound as taught in the cited references. It would have been obvious to use water, boric acid, calcium chloride and an osmotic potential enhancing compound such as sucrose because as taught in Broglia et al. and Diaz et al. it was known in the art that water, boric acid, calcium chloride and sucrose are commonly used in pollen mediums (see abstract of Diaz et al.) for storing pollen or as a germinating media for pollen or to preserve pollen viability and specifically maize pollen as taught in Broglia et al.  

It would have been further obvious to use an osmotic potential enhancing compound such as betaine in addition with boric acid, calcium chloride and sucrose in a liquid composition because the benefits of glycinebetaine contributes to osmotic adjustment, stabilizes and protects proteins, enzymes and membranes and exogenously applied glycinebetaine improves plant growth, survival and abiotic stress tolerance of plants as taught in Malekzadeh. One would have been motivated to make a liquid composition containing the claimed components given that Broglia et al. and Diaz et al. teach using an aqueous medium, boric acid, sucrose, calcium chloride and additionally incorporate betaine in a liquid composition because of the benefits that betaine has as listed supra. 

It would have been further obvious to add to the liquid composition the use of a surfactant and specifically that the surfactant is a poloxamer as taught in Dong et al., because surfactants have been shown to be beneficial for the growth of plant cells, enhances the transformation of stimulated cells and can increase the plasma membrane permeability of plant cells.

It would have been obvious to further modify the liquid composition by additionally adding a pollen encapsulating agent such as olive oil to help preserve the pollen in the liquid composition as taught in Diaz et al.

It would have been further obvious to have the liquid composition having a pH greater than 8 because a pH from 8 to 9 increases the pollen germination and pollen tube length as taught in Acra et al. One skilled in the art would have been motivated to use a pH of greater than 8 in the liquid composition as a matter of routine optimization and experimentation. The adjustment of particular conventional working parameter such the pH level is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular pH level is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Acra et al. teaches that an increase in pollen germination and pollen tube length increases with the increase of the pH (see supra). Therefore, it would be obvious to have the pH at 8 or above to have a reasonable expectation of success. 

Although none of the references teach the liquid composition containing greater than 50% water, 
one skilled in the art at the time the invention was made would have been motivated to use greater than 50% water as a matter of routine optimization and experimentation. Plant material has a greater chance of growth rate, can stay hydrated, closer contact between the plant material and medium, reduction of effects of toxins to name a few. The adjustment of particular conventional working parameter such as amount of water in a liquid composition is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular limitation of greater than 50% water is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization.

Although none of the references teach the betaine concentration of equal or greater than 500mM or equal or greater than 1000mM, one skilled in the art at the time the invention was made would have been motivated to use such betaine concentration as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameter such as the betaine concentration is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular betaine concentration is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. Additionally, it would have been obvious to increase the betaine concentration which improved plant growth (see abstract in Malekzadeh) regardless of the concentration as claimed.
Furthermore, differences in the betaine concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (see MPEP 2144.05).

Additionally, Applicant is reminded that as stated in claim 1, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the procedure. “Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03.

One would have been motivated to combine the cited references to obtain the claimed invention because water, maize pollen, betaine, sucrose, boric acid and calcium chloride are well-known in the art as a liquid composition as taught in combination of references of Borglia et al., Acar et al., Malekzadeh and Diaz et al. One would have been motivated to use the claimed components in a liquid composition for the benefits of the components because as taught in Diaz et al. sucrose, boric acid and calcium are common pollen germination media. One would have been motivated to add betaine for the benefits listed in Malekzadeh.  

Moreover, by the teachings of the cited references, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success in using the components for liquid composition comprising greater than 50% water, viable maize pollen, a plant nutrient, an osmotic compound and where the composition has a pH of greater than 8, where the osmotic compound is betaine and optionally, sucrose, and also contains boric acid, calcium chloride, a surfactant and where the surfactant is a poloxamer and further comprises a pollen encapsulating agent as taught in the combination of the cited references as it was commonly known in the art to use water, boric acid, calcium chloride, maize pollen and an osmotic potential enhancing compound such as betaine or sucrose in a liquid composition.  It is the combination of references that teach each and every limitation as currently claimed. The prior art teaches the well-known components as claimed and would have been obvious to combine them to produce the claimed invention. 

Thus, the invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.   


Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661